Exhibit 10.4

Execution Version

PURCHASE AGREEMENT

This PURCHASE AGREEMENT is made and entered into as of June 30, 2008 among
SMITHFIELD FOODS, INC., a Virginia corporation (the “Company”), STARBASE
INTERNATIONAL LIMITED, a company registered in the British Virgin Islands (the
“Purchaser”), and COFCO (HONG KONG) LIMITED, a company incorporated in Hong Kong
(the “Guarantor”).

WITNESSETH:

WHEREAS, on the terms and subject to the conditions set forth herein, the
Company desires to issue and sell to the Purchaser the number of authorized but
unissued shares set forth on the signature page hereto (the “Shares”) of common
stock, $0.50 par value per share, of the Company (the “Common Stock”);

WHEREAS, the Purchaser wishes to purchase the Shares on the terms and subject to
the conditions set forth herein;

WHEREAS, the Purchaser is a wholly-owned indirect subsidiary of the Guarantor
and the Guarantor is willing to provide an unconditional guarantee to the
Company of the full and timely performance by the Purchaser of each and all of
its obligations under this Agreement, including the payment of the Purchase
Price.

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

As used in this Agreement, the following terms shall have the following
meanings:

“2008 Annual Meeting” has the meaning set forth in Section 5.01(a)

“2009 Annual Meeting” has the meaning set forth in Section 5.01(b).

“Affiliate” of a party means any corporation or other business entity controlled
by, controlling or under common control with such party. For this purpose,
“control” shall mean direct or indirect beneficial ownership of fifty
percent (50%) or more of the voting interest in such corporation or other
business entity.



--------------------------------------------------------------------------------

“Arbitration Notice” has the meaning set forth in Section 8.06(c).

“Board of Directors” means the board of directors of the Company.

“Closing” has the meaning set forth in Section 2.03(b).

“Code” means the Internal Revenue Code of 1986, as amended.

“Closing Date” has the meaning set forth in Section 2.03(b).

“Commission” means the Securities and Exchange Commission of the United States.

“Common Stock” has the meaning set forth in the recitals.

“Company” has the meaning set forth in the preamble.

“Company Burdensome Condition” has the meaning set forth in Section 6.01(e).

“Company Fundamental Reps” means representations and warranties of the Company
set forth in Sections 4.01(b) and (d)-(g).

“Damages” has the meaning set forth in Section 7.02(a).

“Dispute” has the meaning set forth in Section 8.06(b).

“Environmental Laws” has the meaning set forth in Section 4.01(k).

“Exchange Act” means the Securities Exchange Act of 1934, as amended, of the
United States.

“Exchange Act Documents” has the meaning set forth in Section 4.01(a).

“First Closing” has the meaning set forth in Section 2.03(a).

“First Closing Date” has the meaning set forth in Section 2.03(a).

“Governmental Entity” means any court, administrative agency or commission or
other governmental authority or instrumentality, whether federal, state, local
or foreign, and any applicable industry self-regulatory organization.

“Guarantor” has the meaning set forth in the preamble.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

“indemnified party” has the meaning set forth in Section 7.03.

 

2



--------------------------------------------------------------------------------

“indemnifying party” has the meaning set forth in Section 7.03.

“Lock-Up Period” has the meaning set forth in Section 5.02(b).

“Material Adverse Effect” means any change or effect that is, or would
reasonably be expected to be, materially adverse to (a) the business, assets,
operations, condition (financial or otherwise) or results of operations, on the
Company and its subsidiaries, taken as a whole; provided that, with respect to
this clause (a), a “Material Adverse Effect” shall not be deemed to include any
effects to the extent resulting from (i) changes in generally accepted
accounting principles, (ii) changes in laws, rules or regulations of general
applicability or interpretations thereof by Governmental Entities, (iii) changes
in the general economic and other conditions affecting the industries in which
the Company and its subsidiaries compete, including the cyclicality of the
businesses of the Company and its subsidiaries and commodity price increases,
(iv) national or international political or social conditions, including the
engagement by the United States in hostilities, whether or not pursuant to the
declaration of a national emergency or war, or the occurrence of any military or
terrorist attach upon the United States, or any of its territories, possessions
or diplomatic or consular officers or upon any military installation, equipment
or personnel of the United States or (v) changes to the financial, banking or
securities markets, except, with respect to clauses (iii), (iv) and (v), to the
extent that the effects of such conditions or changes are disproportionately
adverse to the business, assets, operations, condition (financial or otherwise)
or results of operations, on the Company and its subsidiaries, taken as a whole,
or (b) the ability of the Company to perform its obligations under this
Agreement.

“NYSE” means the New York Stock Exchange.

“Purchase Price” means the product of (i) the number of Shares and (ii) the last
reported sale price per share of the Common Stock as of the end of the regular
trading session on the consolidated tape as indicated on the Bloomberg page “SFD
<EQUITY> HP” (or successor page) on the pricing date for the offering of the
Company’s Convertible Senior Notes due between 2011 and 2015.

“Purchaser Affiliates” has the meaning set forth in Section 4.02(e).

“Purchaser Burdensome Condition” has the meaning set forth in Section 6.01(c).

“Purchaser Nominee” has the meaning set forth in Section 5.01(a).

“Purchaser” has the meaning set forth in the preamble.

“Rules” has the meaning set forth in Section 8.06(c).

“Second Closing” has the meaning set forth in Section 2.03(b).

 

3



--------------------------------------------------------------------------------

“Second Closing Date” has the meaning set forth in Section 2.03(b).

“Securities Act” means the Securities Act of 1933, as amended, of the United
States.

“Shares” has the meaning set forth in the recitals.

“Shares Hedging Transaction” means any short sale (whether or not against the
box) or any purchase, sale or grant of any right (including any put or call
option) with respect to any security (other than a broad-based market basket or
index) that includes, relates to or derives any significant part of its value
from any Shares.

“Transfer” has the meaning set forth in Section 5.02(b).

“Warranty Breach” has the meaning set forth in Section 7.02(a).

ARTICLE 2

THE STOCK PURCHASE

Section 2.01. Authorization and Sale of the Shares. Subject to the terms and
conditions of this Agreement, the Company has authorized the issuance and sale
of the Shares to the Purchaser, the Purchaser has authorized the purchase of the
Shares from the Company, and the Guarantor has authorized the irrevocable and
unconditional guarantee of each and all of the Purchaser’s obligations
hereunder.

Section 2.02. Agreements to Sell and Purchase. On the basis of the
representations and warranties contained in this Agreement, and subject to its
terms and conditions, the Company hereby agrees to sell to the Purchaser, and
the Purchaser agrees to purchase from the Company, the number of Shares as set
forth on the signature page hereto at the Purchase Price.

Section 2.03. Payment and Delivery.

(a) The Company shall promptly deliver a portion of the Shares not in excess of
the lower of (i) 3,178,000 and (ii) the maximum number of Shares that can be
purchased by the Purchaser without making a filing under HSR Act, against
payment by the Purchaser of the apportioned Purchase Price in New York as
promptly as practicable but in no event more than two business days following
the closing of the offering of Company’s Convertible Senior Notes due between
2011 and 2015 provided all of the applicable conditions precedent set forth in
Article 3 (other than the conditions precedent set forth in Section 3.05) have
been satisfied in full or waived or at such other location, date and time as may
be agreed upon between the Purchaser and the Company. Such delivery and payment
shall be the “First Closing” and the time and date for the First Closing shall
be the “First Closing Date”.

 

4



--------------------------------------------------------------------------------

(b) The Company shall promptly deliver the remaining Shares against payment by
the Purchaser of the remainder of the Purchase Price in New York on or before
the second business day after all of the applicable conditions precedent set
forth in Article 3 have been satisfied in full or waived or at such other
location, date and time as may be agreed upon between the Purchaser and the
Company. Such delivery and payment shall be the “Second Closing” (each of the
First Closing and the Second Closing being a “Closing”) and the time and date
for the Second Closing shall be the “Second Closing Date” (each of the First
Closing Date and the Second Closing Date being a “Closing Date”).

(c) At each Closing, the Company shall deliver to the Purchaser a single stock
certificate representing the applicable number of Shares, to be registered in
the name of the Purchaser, against payment of the applicable Purchase Price
therefor in U.S. dollars by wire transfer of immediately available funds to such
account or accounts as the Company shall designate in writing.

Section 2.04. Guarantee. The Guarantor hereby irrevocably and unconditionally
guarantees to the Company the full and timely performance by the Purchaser of
each and all of its obligations under this Agreement, including the payment of
the Purchase Price.

ARTICLE 3.

CONDITIONS PRECEDENT

Section 3.01. Conditions to Obligations of the Purchaser and the Company. The
obligations of the Purchaser and the Company to consummate each Closing are
subject to the satisfaction of the following conditions precedent:

(a) No provision of any applicable federal, state or local law enacted after the
date hereof shall prohibit the consummation of such Closing.

(b) No proceeding instituted by a Governmental Entity challenging this Agreement
or the transactions contemplated hereby, or seeking to prohibit, alter, prevent
or materially delay such Closing, shall be pending before any court,
governmental body, agency or official.

(c) All necessary consents, approvals, licenses, permits, orders and
authorizations of, or registrations, declarations and filings with, any
Governmental Entity or of any other person with respect to any of the
transactions contemplated hereby shall have been duly obtained or made and shall
be in full force and effect.

(d) The offering and sale of the Company’s Convertible Senior Notes due between
2011 and 2015 with minimum proceeds to the Company of $100,000,000 shall have
closed on or before July 15, 2008.

 

5



--------------------------------------------------------------------------------

Section 3.02. Conditions to the Company’s Obligations. The Company’s obligations
to consummate each Closing are subject to the satisfaction of the following
conditions precedent:

(a) The representations and warranties contained herein of the Purchaser shall
be true and correct as of the date hereof.

(b) The Purchaser shall have performed in all material respects all obligations
and conditions herein required to be performed or observed by the Purchaser on
or prior to such Closing Date.

Section 3.03. Conditions to the Obligations of the Purchaser and the Guarantor.
The obligations of the Purchaser to consummate each Closing and of the Guarantor
to guarantee the full and timely performance of each and all of the Purchaser’s
obligations under this Agreement are subject to the satisfaction of the
following conditions precedent:

(a) The representations and warranties contained herein of the Company shall be
true and correct as of the date hereof and the Company Fundamental Reps shall
also be true and correct at each Closing Date.

(b) The Company shall have performed in all material respects all obligations
and conditions herein required to be performed or observed by the Company on or
prior to each Closing Date.

(c) The Purchaser shall have received on such Closing Date a certificate, dated
such Closing Date and signed by an executive officer of the Company, to the
effect that the representations and warranties of the Company contained in this
Agreement are true and correct as of the date hereof and that the Company has
complied in all material respects with all of the agreements and satisfied all
of the conditions on its part to be performed or satisfied hereunder on or
before such Closing Date. The officer signing and delivering such certificate
may rely upon his or her knowledge as to proceedings threatened and other
matters as to which the representation or warranty of the Company is qualified
by the Company’s knowledge.

(d) The Purchaser shall have received on such Closing Date (i) an opinion of
Hogan & Hartson LLP, counsel for the Company, dated such Closing Date, to the
effect set forth in Exhibit A-1 and (ii) an opinion of McGuireWoods LLP, counsel
for the Company, dated such Closing Date, to the effect set forth in Exhibit
A-2. Such opinions shall be delivered to the Purchaser at the request of the
Company and shall so state therein.

Section 3.04. Additional Conditions to the First Closing. In addition to the
conditions set forth in Sections 3.01, 3.02 and 3.03 above, the obligations of
the Purchaser to consummate the First Closing are also subject to the condition
precedent that no Material Adverse Effect shall have occurred.

 

6



--------------------------------------------------------------------------------

Section 3.05 Additional Conditions to the Second Closing. In addition to the
conditions set forth in Sections 3.01, 3.02 and 3.03 above, the obligations of
the Purchaser and the Company to consummate the Second Closing are also subject
to the satisfaction of the following conditions precedent:

(a) Any applicable waiting period under the HSR Act relating to the transactions
contemplated hereby shall have expired or been terminated.

(b) The First Closing shall have occurred.

(c) No Material Adverse Effect shall have occurred.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

Section 4.01. Representations and Warranties of the Company. The Company
represents and warrants to the Purchaser and the Guarantor that:

(a) The Company has filed with the Commission all documents required to be filed
pursuant to the Exchange Act during the twelve (12) months preceding the date of
this Agreement. The following documents (collectively, the “Exchange Act
Documents”) complied when filed in all material respects with the Exchange Act
and the applicable rules and regulations of the Commission thereunder, and did
not, when so filed, contain any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading (provided, however,
that the representation and warranty set forth in this Section 4.01(a) shall not
pertain to any statement that has been modified or superseded by a subsequently
filed Exchange Act Document to the extent that such subsequently filed Exchange
Act Document shall have been filed on or prior to the date of this Agreement):

(i) Quarterly Report on Form 10-Q for the Quarter ended January 27, 2008;

(ii) Annual Report on Form 10-K for the Year ended April 27, 2008;

(iii) Definitive Proxy Statement filed with the Commission on July 30, 2007; and

(iv) All other documents (other than filings made pursuant to Rule 425 under the
Rules and Regulations of the Commission under the Securities Act, if any), filed
by the Company with the Commission since April 27, 2008 (but only to the extent
that such documents are, or are deemed to be, incorporated by reference for
filing purposes under the Exchange Act).

 

7



--------------------------------------------------------------------------------

(b) The Company has been duly incorporated, is validly existing as a corporation
in good standing under the laws of the Commonwealth of Virginia, has the
corporate power and authority to own its property and to conduct its business as
currently conducted and as described in the Exchange Act Documents and is duly
qualified to transact business and is in good standing in each jurisdiction in
which the conduct of its business or its ownership or leasing of property
requires such qualification, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect.

(c) The information contained in the Exchange Act Documents considered as a
whole and as amended as of the date hereof do not, as of the date hereof,
contain any untrue statement of a material fact or omit to state a material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.

(d) Each subsidiary of the Company has been duly incorporated, is validly
existing as a corporation in good standing under the laws of the jurisdiction of
its incorporation, has the corporate power and authority to own its property and
to conduct its business as currently conducted and described in the Exchange Act
Documents and is duly qualified to transact business and is in good standing in
each jurisdiction in which the conduct of its business or its ownership or
leasing of property requires such qualification, except to the extent that the
failure to be so qualified or be in good standing would not have a Material
Adverse Effect; all of the issued shares of capital stock of each subsidiary of
the Company have been duly and validly authorized and issued, are fully paid and
non-assessable and, other than as set forth in the Exchange Act Documents, are
owned directly or indirectly by the Company, free and clear of all liens,
encumbrances, equities or claims.

(e) This Agreement has been duly authorized, executed and delivered by, and is a
valid and binding agreement of, the Company, enforceable in accordance with its
terms, subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and general principles of equity and except as
rights to indemnification in Article 7 hereof may be limited under applicable
law.

(f) The authorized capital stock of the Company conforms as to legal matters in
all material respects to the description thereof contained in the Exchange Act
Documents. The Shares have been duly authorized and, when issued and delivered
to and paid for by the Purchaser in accordance with the terms of this Agreement,
will be validly issued, fully paid and non-assessable, will be sold free and
clear of any pledge, lien, security interest, encumbrance, claim or equitable
interest, and the issuance of such Shares will not be subject to any preemptive
or similar rights.

(g) The execution and delivery by the Company of, and the performance by the
Company of its obligations under, this Agreement will not contravene any
provision of applicable law or the articles of incorporation or by-laws of the
Company or any agreement or other instrument binding upon the Company or any

 

8



--------------------------------------------------------------------------------

of its subsidiaries that is material to the Company and its subsidiaries, taken
as a whole, or any judgment, order or decree of any governmental body, agency or
court having jurisdiction over the Company or any subsidiary, other than any
contravention that would not have, or reasonably be expected to have, a Material
Adverse Effect, and no consent, approval, authorization or order of, or filing
or qualification with, any governmental body or agency is required for the
performance by the Company of its obligations under this Agreement, other than
(i) compliance with the applicable requirements of the HSR Act, (ii) compliance
with any applicable requirements of any applicable foreign or state securities
or “blue sky” laws, and (iii) any consent, approval, actions or filings the
absence of which would not have, or reasonably be expected to have, a Material
Adverse Effect.

(h) There has not occurred any Material Adverse Effect since April 27, 2008.

(i) There are no legal or governmental proceedings pending or to the knowledge
of the Company threatened to which the Company or any of its subsidiaries is a
party or to which any of the properties of the Company or any of its
subsidiaries is subject other than proceedings accurately described in all
material respects in the Exchange Act Documents and proceedings that would not
have a Material Adverse Effect.

(j) The Company is conducting the business in material compliance with all
applicable law and, since April 27, 2008, the Company has not violated or, to
the knowledge of the Company, is not under any investigation with respect to, or
has been threatened to be charged with, or received any written notice from any
Government Entity, to the effect that the Company is not in material compliance
with any applicable law, except for any noncompliance or violation which would
not have, or reasonably be expected to have, a Material Adverse Effect.

(k) The Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health and safety, the environment or hazardous or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”),
(ii) have received all permits, licenses or other approvals required of them
under applicable Environmental Laws to conduct their respective businesses and
(iii) are in compliance with all terms and conditions of any such permit,
license or approval, except where such noncompliance with Environmental Laws,
failure to receive required permits, licenses or other approvals or failure to
comply with the terms and conditions of such permits, licenses or approvals
would not, singly or in the aggregate, have a Material Adverse Effect.

(l) Except as disclosed in the Exchange Act Documents, there are no costs or
liabilities associated with Environmental Laws (including, without limitation,
any capital or operating expenditures required for clean-up, closure of
properties or compliance with Environmental Laws or any permit, license or
approval, any related constraints on operating activities and any potential
liabilities to third parties) which would, singly or in the aggregate, have a
Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

(m) The Company and its subsidiaries own or possess, or can acquire on
reasonable terms, all material patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks and trade names currently employed by them in
connection with the business now operated by them, and neither the Company nor
any of its subsidiaries has received any notice of infringement of or conflict
with asserted rights of others with respect to any of the foregoing which,
singly or in the aggregate, if the subject of an unfavorable decision, ruling or
finding, would have a Material Adverse Effect.

(n) The Company is not, and after giving effect to the offering and sale of the
Shares and the application of the proceeds thereof will not be, required to
register as, an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.

(o) The Common Stock is registered pursuant to Section 12(b) of the Exchange Act
and is listed on the NYSE, and the Company has taken no action designed to, or
likely to have the effect of, terminating the registration of the Common Stock
under the Exchange Act or delisting the Common Stock from the NYSE. The Company
has not received any notification that the Commission or the NYSE is
contemplating terminating such registration or listing. The Company has complied
with all requirements of the NYSE with respect to the issuance of the Shares and
shall take all actions necessary to list the Shares on the NYSE.

(p) The Company has not taken and will not take, in violation of applicable law,
any action designed to or that might reasonably be expected to cause or result
in stabilization or manipulation of the price of the Common Stock to facilitate
the sale or resale of the Shares.

(q) The Company is not in discussions and has not reached any understanding,
whether or not in writing, regarding potential terms with respect to any
transaction that would constitute a business combination under Regulation S-X
11-01(a), where the business to be acquired would constitute a significant
subsidiary as defined in Rule 1-02(w) of Regulation S-X at the 10% level.

(r) Ernst & Young LLP, whose report on the financial statements of the Company
is filed with the Commission in the Company’s Annual Report on Form 10-K for the
fiscal year ended April 27, 2008, are independent registered public accountants
as required by the Securities Act and the rules and regulations under the
Securities Act. Except as described in the Exchange Act Documents and as
pre-approved in accordance with the requirements set forth in Section 10A of the
Exchange Act, to the Company’s knowledge, Ernst & Young LLP has not engaged in
any “prohibited activities” (as defined in Section 10A of the Exchange Act) on
behalf of the Company.

 

10



--------------------------------------------------------------------------------

(s) The financial statements of the Company, together with the related schedules
and notes: (i) present fairly, in all material respects, the financial position
of the Company as of the dates indicated and the results of operations and cash
flows of the Company for the periods specified; (ii) have been prepared in
compliance with requirements of the Securities Act and the rules and regulations
thereunder and in conformity with generally accepted accounting principles in
the United States applied on a consistent basis during the periods presented and
the schedules included in the Exchange Act Documents present fairly, in all
material respects, the information required to be stated therein (provided,
however, that the statements that are unaudited are subject to normal year-end
adjustments and do not contain certain footnotes required by generally accepted
accounting principles); (iii) comply with the antifraud provisions of the
federal securities laws; and (iv) describe accurately, in all material respects,
the controlling principles used to form the basis for their presentation. There
are no financial statements (historical or pro forma) and/or related schedules
and notes that are required to be included in the Exchange Act Documents that
are not included as required by the Securities Act, the Exchange Act and/or the
rules and regulations thereunder.

(t) The Company has timely filed all federal, state and foreign income and
franchise tax returns required to be filed by the Company on or prior to the
date hereof, and has paid all taxes shown thereon as due, and there is no tax
deficiency that has been or, to the Company’s knowledge, might be asserted
against the Company that might reasonably be expected to have a Material Adverse
Effect. All tax liabilities are adequately provided for on the books of the
Company. The Company is not currently, has never been, and does not expect to
become, a “United States real property holding corporation” within the meaning
of Section 897(c)(2) of the Code.

(u) The Company has established and maintains a system of internal accounting
controls sufficient to provide reasonable assurances that: (i) transactions are
executed in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles in the
United States and to maintain accountability for assets; (iii) access to assets
is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accounting treatment for assets is compared
with existing assets at reasonable intervals and appropriate action is taken
with respect to any differences.

(v) Except as disclosed in the Exchange Act Documents, no labor dispute with
employees of the Company exists or, to the Company’s knowledge, is imminent
which might reasonably be expected to have a Material Adverse Effect.

 

11



--------------------------------------------------------------------------------

(w) Except for the offering and sale of the Company’s Convertible Senior Notes
due between 2011 and 2015 (as to which no representation is being made), neither
the Company nor any Affiliate of the Company has, directly, or through any
agent, (i) sold, offered for sale, solicited offers to buy or otherwise
negotiated in respect of, any security (as defined in the Securities Act) which
is or will be integrated with the sale of the Shares in a manner that would
require the registration under the Securities Act of the Shares; or
(ii) offered, solicited offers to buy or sold the Shares by any form of general
solicitation or general advertising (as those terms are used in Regulation D
under the Securities Act) or in any manner involving a public offering within
the meaning of Section 4(2) of the Securities Act; and neither the Company nor
any Affiliate of the Company will engage in any of the actions described in
clauses (i) and (ii) of this paragraph.

(x) Subject to the accuracy of the Purchaser’s representations herein and the
compliance by the Purchaser with all of the Purchaser’s covenants contained
herein, it is not necessary in connection with the offer, sale and delivery of
the Shares to the Purchaser in the manner contemplated by this Agreement to
register the Shares under the Securities Act.

(y) There is no investment banker, broker, finder or other intermediary which
has been retained by or is authorized to act on behalf of the Company or any of
its subsidiaries who might be entitled to any fee or commission in connection
with the transactions contemplated by this Agreement.

Section 4.02. Representation and Warranties of the Purchaser and Guarantor. The
Purchaser and the Guarantor, jointly and severally, represent and warrant to the
Company that:

(a) The Purchaser has requested, received, reviewed and considered all
information it deems relevant in making an informed decision to purchase the
Shares and has had the opportunity to ask questions of the Company and received
answers thereto, as it deemed necessary in connection with the decision to
purchase the Shares.

(b) In connection with the Purchaser’s decision to purchase the number of Shares
set forth on the signature page hereto and the Guarantor’s guarantee of the
Purchaser’s obligations under this Agreement, the Purchaser and the Guarantor
have relied only upon the Exchange Act Documents and the representations and
warranties of the Company contained herein and the information received pursuant
to Section 4.02(a).

(c) The Purchaser is acquiring the number of Shares set forth on the signature
page hereto in the ordinary course of its business and for its own account for
investment only and with no present intention of distributing any of such Shares
or any arrangement or understanding with any other persons regarding the
distribution of such Shares.

 

12



--------------------------------------------------------------------------------

(d) This Agreement has been duly authorized, executed and delivered by, and is a
valid and binding agreement of, the Purchaser and the Guarantor, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency or
similar laws affecting creditors’ rights generally and general principles of
equity and except as rights to indemnification in Article 7 hereof may be
limited under applicable law.

(e) Based on the Company having 141,398,175 shares of Common Stock outstanding
at the Second Closing Date (after giving effect to the sale and purchase of
Shares pursuant to this Agreement), the Purchaser, together with its ultimate
parent entity and all entities controlled by the same ultimate parent as the
Purchaser (such entities, including the Purchaser, hereinafter collectively
referred to as the “Purchaser Affiliates”), will not beneficially own in excess
of 4.99% of the Company’s outstanding voting securities as a result of the sale
and purchase of the Shares pursuant to this Agreement or otherwise as of the
First Closing Date or the Second Closing Date, and all voting securities of the
Company that the Purchaser Affiliates will beneficially own, directly or
indirectly, at each Closing Date (after giving effect to the sale and purchase
of Shares pursuant to this Agreement), will be held solely for the purpose of
investment such that these securities will be held by the Purchaser Affiliates
with no intention on the part of any of them to participate in the formulation,
determination or direction of the basic business decisions of the Company. It
being understood that the service of Mr. Ning or any other Purchaser Nominee,
and seeking to obtain the election of Mr. Ning or any other Purchaser Nominee,
as a director of the Company shall not be deemed to contravene this
Section 4.02(e).

(f) Each of Purchaser and Guarantor is not a “U.S. Person” within the meaning of
Regulation S under the Securities Act and is not acquiring Shares for the
account or benefit of any “U.S. Person”.

(g) Purchaser:

(i) is able to fend for itself in the transactions contemplated by this
Agreement;

(ii) has such knowledge and experience in financial and business matters as to
be capable of evaluating the merits and risks of its prospective investment in
the Shares; and

(iii) has the ability to bear the economic risks of its prospective investment
and can afford the complete loss of such investment.

(h) Purchaser is aware and agrees (i) that the sale to it is being made in an
“off -shore transaction” (as defined in Regulation S under the Securities Act)
in reliance on an exemption from registration under the Securities Act,
(ii) that the Shares are being offered in transactions not involving any public
offering within the meaning of the Securities Act, and (iii) that the Shares
have not been and will not be registered under the Securities Act.

 

13



--------------------------------------------------------------------------------

(i) Purchaser is not acquiring the Shares as a result of or in connection with
any activity that would constitute “directed selling efforts” (within the
meaning given to that term in Regulation S under the Securities Act) or any
general solicitation or advertising in the United States and agrees to resell
the Shares only in accordance with the provisions of Regulation S or pursuant to
an available exemption from registration under the Securities Act.

(j) Purchaser was outside the United States at the time (i) the offer to
purchase and the sale of the Shares was made, (ii) the buy order was made for
the Shares, and (iii) it executed the Agreement.

(k) Except for Morgan Stanley Asia Limited whose fees and expenses will be paid
by the Purchaser, there is no investment banker, broker, finder or other
intermediary which has been retained by or is authorized to act on behalf of the
Purchaser or any of its subsidiaries who might be entitled to any fee or
commission in connection with the transactions contemplated by this Agreement.

(l) The execution and delivery by the Purchaser and the Guarantor of, and the
performance by the Purchaser and the Guarantor of their obligations under, this
Agreement will not contravene any provision of applicable law or the
organizational documents of the Purchaser or any agreement or other instrument
binding upon the Purchaser or any of its subsidiaries, or any judgment, order or
decree of any governmental body, agency or court having jurisdiction over the
Purchaser or any subsidiary, other than any contravention that would not have,
or reasonably be expected to have, a Material Adverse Effect or a material
adverse effect on the Purchaser or any of its Affiliates or on the ability of
the Purchaser to perform its obligations and consummate the transactions
contemplated by this Agreement.

(m) No consent, approval, authorization or order of, or filing or qualification
with, any governmental body or agency is required for the performance by the
Purchaser or Guarantor of its respective obligations under this Agreement, other
than (i) compliance with the applicable requirements of the HSR Act,
(ii) compliance with any applicable requirements of any applicable foreign or
state securities or “blue sky” laws, and (iii) any consent, approval, actions or
filings the absence of which would not have, or reasonably be expected to have,
a Material Adverse Effect or a material adverse effect on the Purchaser or any
of its Affiliates or on the ability of the Purchaser to perform its obligations
and consummate the transactions contemplated by this Agreement.

 

14



--------------------------------------------------------------------------------

(n) Purchaser understands that nothing in this Agreement, the Exchange Act
Documents or any other materials presented to Purchaser in connection with the
purchase of the Shares constitutes legal, tax or investment advice. Purchaser
has consulted such tax, legal and investment advisors as it, in its sole
discretion, has deemed necessary or appropriate in connection with its purchase
of the Shares and has made its own assessment and has satisfied itself
concerning the relevant tax and other economic considerations relevant to its
investment in the Shares.

(o) The Purchaser has or will have available funds to purchase the Shares at
each Closing on the terms and conditions set forth in this Agreement.

ARTICLE 5

COVENANTS

Section 5.01. Covenants of the Company.

(a) Promptly after the First Closing, the Company shall cause the Board of
Directors to nominate Mr. Gaoning Ning, or, if Mr. Ning is no longer the
chairman of the board of directors of the Purchaser’s ultimate parent entity, an
alternative nominee designated by the Purchaser, which nominee shall be the
chairman or other senior executive officer of the Purchaser’s ultimate parent
entity and shall be reasonably acceptable to the nominating committee of the
Board of Directors (such person, a “Purchaser Nominee”), to stand for election
at the Company’s annual meeting of shareholders to be held on August 27, 2008
(the “2008 Annual Meeting”), to serve as a director whose term shall expire
after three years.

(b) Subject to Section 5.01(e) below, in the event that Mr. Ning or, if
applicable, any other Purchaser Nominee, is not elected as a director at the
2008 Annual Meeting, the Company shall cause the Board of Directors to
(i) increase the number of directors by one and to appoint an alternative
Purchaser Nominee to serve as a director until the Company’s annual meeting of
shareholders to be held in 2009 (the “2009 Annual Meeting”), and (ii) to
nominate such alternative Purchaser Nominee, or if applicable, any other
Purchaser Nominee, to stand for election or reelection at the 2009 Annual
Meeting as a director whose term shall expire after two years.

(c) Subject to Section 5.01(e) below, in the event that, during the initial
three years following the 2008 Annual Meeting, Mr. Ning, or any other Purchaser
Nominee, dies or no longer serves as the chairman or as a senior executive of
the Purchaser’s ultimate parent entity (in which event the Guarantor shall cause
Mr. Ning or such other Purchaser Nominee to resign from the Board of Directors),
the Board of Directors shall appoint a replacement Purchaser Nominee to serve as
a director for the balance of such initial three-year period, or if during the
balance of

 

15



--------------------------------------------------------------------------------

such initial three-year period, there would be an annual meeting of
shareholders, then nominate such replacement Purchaser Nominee or any other
Purchaser Nominee, to stand for election or reelection at such annual meeting of
shareholders as a director whose term shall expire after three years following
the 2008 Annual Meeting.

(d) Subject to Section 5.01(c) above, in the event that, during any term as
director, Mr. Ning or any other Purchaser Nominee no longer serves as the
chairman or as a senior executive of the Purchaser’s ultimate parent entity, the
Guarantor shall, at the Company’s request, cause Mr. Ning or such other
Purchaser Nominee to resign from the Board of Directors.

(e) In the event that the Purchaser and the Purchaser Affiliates Transfer any
Shares and, following such Transfer, beneficially own, in the aggregate, less
than two percent (2%) of the then outstanding shares of Common Stock, the
Guarantor shall, at the Company’s request, cause Mr. Ning or, if applicable, any
other Purchaser Nominee, to resign as a director from the Board of Directors and
the Company shall have no further obligations under Section 5.01(b) and (c). For
the avoidance of doubt, Mr. Ning or such other Purchaser Nominee shall not be
required to resign as a director from the Board of Directors, if the shares of
Common Stock beneficially owned by the Purchaser and the Purchaser Affiliates,
in the aggregate, are reduced to less than two percent (2%) of the then
outstanding shares of Common Stock solely as a result of any dilution events
with respect to the Common Stock, unless the Purchaser or the Purchaser
Affiliates make a Transfer of any Shares to a third party.

(f) The Company shall cooperate in good faith with any request by the Purchaser
to furnish the Purchaser with all information concerning itself, its
subsidiaries, directors, officers and shareholders and such other matters as may
be reasonably necessary in connection with any statement, filing, notice or
application made by or on behalf of the Purchaser or any of its subsidiaries to
any Governmental Entity in connection with the purchase of the Shares.

(g) The Company shall give reasonable advance notice of, and shall give good
faith consideration to the views of the Purchaser on, all disclosures relating
to the Purchaser and Purchaser Affiliates in connection with any statement,
filing, notice or application made by or on behalf of the Company or any of its
subsidiaries to any Governmental Entity and in connection with the inclusion of
information regarding Purchaser, Purchaser Affiliates, Mr. Ning or any other
Purchaser Nominee in any definitive proxy statement of the Company to be filed
with the Commission or in any other report required to be filed with the
Commission or any other Governmental Entity (other than any such statement,
filing, notice or other disclosure that includes no information regarding
Purchaser, Purchaser Affiliates, Mr. Ning or any Purchaser Nominee not
previously included in a filing with the Commission or any other Governmental
Entity).

 

16



--------------------------------------------------------------------------------

(h) On the assumption that the Purchaser will not own any shares of Common Stock
or have any representation on the Company’s Board of Directors, except as
contemplated by this Agreement, or control or influence the management or
policies of the Company, including through Mr. Ning or any other Purchaser
Nominee on the Company’s Board of Directors, the Company acknowledges and agrees
that the Purchaser is not, and the Company will not treat the Purchaser as if it
were, an “affiliate” of the Company within the meaning of the Securities Act or
the Exchange Act or the rules and regulations thereunder as in effect on the
date hereof.

(i) At any time prior to the expiration of the Lock-Up Period, the Purchaser
shall be entitled to give a notice to the Company requiring that its Shares be
converted into book-entry form. Any such request will be accompanied by
certificates representing the Shares and details about the Purchaser’s
securities account. Upon receipt of such notice, the Company shall take all
necessary actions to cause the crediting of Purchaser’s securities account with
such Shares in book entry form immediately following the later of (i) fifteen
(15) days after such notice being delivered and (ii) expiration of the Lock-Up
Period.

Section 5.02. Covenants of the Purchaser.

(a) The Purchaser shall not, directly or indirectly, offer, sell, pledge,
transfer or otherwise dispose of (or solicit offers to buy, purchase or
otherwise acquire or take a pledge of) any of the Shares, except in compliance
with the Securities Act and the applicable rules and regulations of the
Commission thereunder.

(b) Without the prior written consent of the Company, from the First Closing
Date until the first anniversary of the First Closing Date (the “Lock-Up
Period”), the Purchaser shall not (i) directly or indirectly transfer, offer,
sell, contract to sell, sell any option or contract to purchase, purchase any
option or contract to sell, enter into any Shares Hedging Transaction, grant any
option, right or warrant for the sale of, pledge, encumber, mortgage,
hypothecate or otherwise dispose of the Shares, or any securities convertible
into or exchangeable or exercisable for, or repayable with, the Shares
(collectively, “Transfer”), to any third party other than the Purchaser
Affiliates, or (ii) enter into any swap or other agreement or any transaction
that would transfer, in whole or in part, directly or indirectly, the economic
consequence of ownership of the Shares to any third party other than the
Purchaser Affiliates. Transfer of Shares to Purchaser Affiliates shall be
permitted if such Purchaser Affiliate agrees in writing for the benefit of the
Company to be bound by the terms of this Agreement; provided that no such
Transfer shall relieve the Purchaser or the Guarantor of its obligations under
this Agreement.

(c) Subject to Section 5.02(g) below, the Purchaser agrees that, without the
prior approval of the Company, neither the Purchaser nor any of the Purchaser
Affiliates will, directly or indirectly, purchase, offer to purchase, or agree
to

 

17



--------------------------------------------------------------------------------

purchase or otherwise acquire beneficial ownership (as defined in Rule 13d-3 and
Rule 13d-5 under the Exchange Act) of any Common Stock, or securities
convertible into or exchangeable for Common Stock, that would result in the
Purchaser or the Purchaser Affiliates having beneficial ownership of more than
9.9% of the outstanding shares of voting stock or Common Stock of the Company
nor will the Purchaser or the Purchaser Affiliates be part of any “group” (under
Section 13(d) of the Exchange Act) having beneficial ownership of more than 9.9%
of the outstanding shares of voting stock or Common Stock of the Company (for
the avoidance of doubt, for purposes of calculating the beneficial ownership of
the Purchaser and the Purchaser Affiliates, (x) any security that is convertible
into, or exercisable for, any voting stock of the Company or Common Stock that
is beneficially owned by the Purchaser or the Purchaser Affiliates shall be
treated as fully converted or exercised, as the case may be, into the underlying
voting stock of the Company or Common Stock, (y) the voting stock of the
Company, Common Stock and securities convertible into, or exercisable for,
voting stock of the Company or Common Stock, that are beneficially owned by the
Purchaser and each of the Purchaser Affiliates shall be aggregated and (z) any
security convertible into, or exercisable for, the voting stock of the Company
or Common Stock that is beneficially owned by any person other than the
Purchaser or any of the Purchaser Affiliates shall not be taken into account).

(d) Subject to Section 5.02(g) below, the Purchaser agrees that, without the
prior approval of the Company, neither the Purchaser nor any of the Purchaser
Affiliates will, directly or indirectly, (i) make, or in any way participate in,
any solicitation of proxies to vote, or seek to advise or influence any person
with respect to the voting of, any voting securities of the Company or any of
its subsidiaries, or seek or propose to influence, advise, change or control the
management, board of directors, policies, affairs or strategy of the Company by
way of any public communication, or other communications, to securityholders
intended for such purpose, (ii) make a proposal for any acquisition of, or
similar extraordinary transaction involving, the Company or a material portion
of its securities or assets, (iii) seek to control or influence the management
or policies of the Company, board of directors of the Company or policies of the
Company, including any of the Company’s subsidiaries, or (iv) enter into any
agreements or understandings with any person (other than the Company) for the
purpose of any of the actions described in clauses (i), (ii) or (iii) above; it
being understood that the service of Mr. Ning or any other Purchaser Nominee,
and seeking to obtain the election of Mr. Ning or any other Purchaser Nominee,
as a director of the Company shall not be deemed to contravene this
Section 5.02(d).

(e) The Purchaser and the Guarantor shall cooperate in good faith with any
request by the Company to furnish the Company with all information concerning
itself, its subsidiaries, directors, officers and stockholders, Mr. Ning or any
other Purchaser Nominee and such other matters as may be reasonably necessary in
connection with any statement, filing, notice or application made by or on
behalf of the Company or any of its subsidiaries to any Governmental Entity and
in connection with the inclusion of information regarding Mr. Ning or any other

 

18



--------------------------------------------------------------------------------

Purchaser Nominee in the definitive proxy statement of the Company to be filed
with the Commission or in any other report required to be filed with the
Commission or any other Governmental Entity.

(f) For so long as Mr. Ning or any other Purchaser Nominee serves on the Board
of Directors of the Company, the Purchaser and the Purchaser Affiliates shall
not Transfer, or purchase, offer to purchase, or agree to purchase or otherwise
acquire beneficial ownership of, any Common Stock, or securities convertible
into or exchangeable for Common Stock other than during the “trading windows”
applicable to directors of the Company (other than Transfers to Purchaser
Affiliates made in accordance with this Section 5.02).

(g) The Purchaser’s obligations under paragraphs (c) and (d) of this
Section 5.02 shall terminate on the date on which the Purchaser and the
Purchaser Affiliates beneficially own, in the aggregate, less than 2% of the
outstanding Common Stock; provided that such obligations shall automatically be
reinstated in the event that, within one year following the date of such
termination, the Purchaser and the Purchaser Affiliates acquire any beneficial
ownership of any additional shares of Common Stock that result in the Purchaser
and the Purchaser Affiliates beneficially owning, in the aggregate, 2% or more
of the outstanding Common Stock (in each case treating any convertible
securities of the Company that are beneficially owned by the Purchaser or the
Purchaser Affiliates as fully converted into the underlying Common Stock).

(h) Subject to Section 5.01(i), the Purchaser agrees that all certificates or
other instruments representing the Shares will bear a legend substantially to
the following effect:

“THE SHARES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR SECURITIES LAWS OF ANY STATE AND MAY NOT
BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT PURSUANT TO AN EXEMPTION
FROM REGISTRATION UNDER SUCH ACT OR SUCH LAWS. THIS INSTRUMENT IS ISSUED
PURSUANT TO AND SUBJECT TO THE RESTRICTIONS ON TRANSFER AND OTHER PROVISIONS OF
A PURCHASE AGREEMENT, DATED AS OF JUNE 30, 2008, BETWEEN THE ISSUER OF THESE
SECURITIES AND THE PURCHASER REFERRED TO THEREIN, A COPY OF WHICH IS ON FILE
WITH THE ISSUER. THE SHARES REPRESENTED BY THIS INSTRUMENT MAY NOT BE SOLD OR
OTHERWISE TRANSFERRED EXCEPT IN COMPLIANCE WITH SAID AGREEMENT. ANY SALE OR
OTHER TRANSFER NOT IN COMPLIANCE WITH SAID AGREEMENT WILL BE VOID.”

 

19



--------------------------------------------------------------------------------

(i) After the Purchaser’s Shares are converted to book-entry form pursuant to
Section 5.01(i), for so long as Mr. Ning or any other Purchaser Nominee remains
a member of the Board of Directors, the Purchaser and the Purchaser Affiliates
shall promptly notify the Company of any Transfer of Shares (including the
number of Shares Transferred and the date of such Transfer) following any such
Transfer.

(j) The Purchaser shall remain a controlled subsidiary of the Guarantor for so
long as the provisions of Sections 5.02(b), (c) or (d) are applicable.

ARTICLE 6

ADDITIONAL AGREEMENTS OF THE PARTIES.

Section 6.01. Regulatory Filing.

(a) The Purchaser and the Company shall use reasonable best efforts to promptly
prepare and file all necessary documentation, to effect all applications,
notices, petitions and filings (including, without limitation, under the HSR
Act, which filing shall be made by Purchaser and the Company within six
(6) business days following the date of this Agreement), and to obtain as
promptly as practicable all permits, consents, approvals and authorizations of
all third parties and Governmental Entities, and take all other actions, that
are necessary or advisable to consummate the transactions contemplated by this
Agreement. Each of the Company and Purchaser shall have the right to consult the
other, in each case subject to applicable laws relating to the exchange of
information, with respect to any filing made with, or written materials
submitted to, any third party or any Governmental Entity in connection with the
transactions contemplated by this Agreement. In exercising the foregoing right,
each of the parties hereto shall act reasonably and as promptly as practicable.
The parties hereto agree that they will consult with each other with respect to
the obtaining of all permits, consents, approvals and authorizations of all
third parties and Governmental Entities necessary or advisable to consummate the
transactions contemplated by this Agreement. Without limiting the generality of
the foregoing and subject to applicable law, each of the Purchaser and the
Company shall keep the other apprised of the status of matters relating to
completion of the transactions contemplated by this Agreement, including
promptly furnishing the other with copies of notices or other written
communications, and the substance of any material oral communications, between
the Purchaser and the Company, as the case may be, or any of their respective
subsidiaries or affiliates, and any relevant third parties or Governmental
Entities with respect to the transactions contemplated by this Agreement (other
than in respect of information filed or otherwise submitted confidentially to
any such Governmental Entity).

(b) The Purchaser and the Company shall, upon request, furnish each other with
all information concerning themselves, their subsidiaries, directors, officers
and shareholders and such other matters as may be reasonably necessary or

 

20



--------------------------------------------------------------------------------

advisable in connection with any statement, filing, notice or application made
by or on behalf of Purchaser, the Company or any of their respective
subsidiaries to any Governmental Entity in connection with the transactions
contemplated by this Agreement.

(c) The Purchaser, the Guarantor and the Company shall promptly furnish the
other with copies of written communications received by them or their
subsidiaries from, or delivered by any of the foregoing to, any Governmental
Entity in respect of the transactions contemplated by this Agreement (other than
in respect of information filed or otherwise submitted confidentially to any
such Governmental Entity).

(d) Notwithstanding anything in this Agreement to the contrary, in no event will
the Purchaser or the Purchaser Affiliates be obligated to:

(i) without limiting the Purchaser’s obligation under clause (ii) below, propose
or accept any divestiture of any of the Purchaser’s or any of the Purchaser
Affiliates’ assets, accept any operational restriction on the Purchaser’s or any
of the Purchaser Affiliates’ business, or agree to take any action that limits
the Purchaser’s or the Purchaser Affiliates’ commercial practices in any way to
obtain any consent, acceptance or approval of any Governmental Entity to
consummate the transactions contemplated by this Agreement; or

(ii) propose or agree to accept any term or condition or otherwise modify the
terms of this Agreement, including for the avoidance of doubt the terms or the
amount of the Shares to be delivered by the Company under this Agreement, to
obtain any consent, acceptance or approval of any Governmental Entity to the
consummation of the transactions contemplated hereby if such term, condition or
modification would (A) materially adversely affect (with respect to the
Purchaser or the Purchaser Affiliates) any term of the transactions contemplated
by this Agreement (other than a financial term), or (B) adversely affect (with
respect to the Purchaser or the Purchaser Affiliates) any financial term of the
transactions contemplated hereby.

(iii) Any of the foregoing contemplated by clauses (i) and (ii) above shall be a
“Purchaser Burdensome Condition”.

(iv) With regard to any Governmental Entity, neither the Company nor any of its
subsidiaries (or any of their respective Affiliates) shall, without the
Purchaser’s prior written consent, discuss or commit to any Purchaser Burdensome
Condition.

(e) Notwithstanding anything in this Agreement to the contrary, in no event will
the Company or its Affiliates be obligated to:

(i) without limiting the Company’s obligation under clause (ii) below, propose
or accept any divestiture of any of the Company’s or any of the Company’s
Affiliates’ assets, accept any operational restriction on the Company’s or any
of the Company’s Affiliates’ business, or agree to take any action that limits
the Company’s or the Company’s Affiliates’ commercial practices in any way to
obtain any consent, acceptance or approval of any Governmental Entity to
consummate the transactions contemplated by this Agreement; or

 

21



--------------------------------------------------------------------------------

(ii) propose or agree to accept any term or condition or otherwise modify the
terms of this Agreement, including for the avoidance of doubt the terms or the
amount of the Shares to be delivered by the Company under this Agreement, to
obtain any consent, acceptance or approval of any Governmental Entity to the
consummation of the transactions contemplated hereby if such term, condition or
modification would (A) materially adversely affect (with respect to the Company
or the Company’s Affiliates) any term of the transactions contemplated by this
Agreement (other than a financial term), or (B) adversely affect (with respect
to the Company or the Company’s Affiliates) any financial term of the
transactions contemplated hereby.

(iii) Any of the foregoing contemplated by clauses (i) and (ii) above shall be a
“Company Burdensome Condition”.

(iv) With regard to any Governmental Entity, neither the Purchaser nor any of
its subsidiaries (or any of their respective Affiliates) shall, without the
Company’s prior written consent, discuss or commit to any Company Burdensome
Condition.

(f) Notwithstanding the foregoing, other than the filing under the HSR Act, with
the Commission or with the NYSE, no other filing shall be made by any party in
the United States with any Governmental Entity except as mutually agreed upon by
the Company and the Purchaser.

Section 6.02. Press Release; Public Announcement.

(a) On the date hereof or promptly thereafter, the Company may issue a press
release in the form of Exhibit B hereto and file a current report on Form 8-K
with the Commission that does not include any additional information regarding
the Purchaser, Purchaser Affiliates and the transactions contemplated hereby
that is not included in such press release. The press release shall be an
exhibit to such Form 8-K. The Company shall also be entitled to file a copy of
this Agreement as an exhibit to its quarterly report on Form 10-Q for the fiscal
quarter ending in July 2008. No other written public release or written
announcement concerning the transactions contemplated hereby shall be issued by
any party without the prior

 

22



--------------------------------------------------------------------------------

written consent of the other party (which consent shall not be unreasonably
withheld), except as such release or announcement may be required by law or the
rules or regulations of any securities exchange, in which case the party
required to make the release or announcement shall, to the extent reasonably
practicable, allow the other party reasonable time to comment on such release or
announcement in advance of such issuance.

(b) The provisions of this Section 6.02 shall not (i) restrict the ability of a
party to summarize or describe the transactions contemplated by this Agreement
in any prospectus or similar offering document so long as the other party is
provided a reasonable opportunity to review such disclosure in advance, or
(ii) limit the disclosure to any accountants, attorneys or advisors of the
parties hereto of this Agreement or the transactions contemplated hereby, so
long as such accountants, attorneys or advisors agree to be bound by the
non-disclosure obligations contained in this Section 6.02.

Section 6.03. Further Assurances. Each of the Purchaser and the Company shall
use its commercially reasonable best efforts to (a) take all actions necessary
or appropriate to consummate the transactions contemplated by this Agreement and
(b) cause the fulfillment, at the earliest practicable date, of all of the
conditions to its respective obligations to consummate the transactions
contemplated by this Agreement; provided that, the Company’s decision to proceed
with the Company’s Convertible Senior Notes due between 2011 and 2015 shall be
at its sole discretion.

ARTICLE 7

INDEMNIFICATIONS

Section 7.01. Survival of Representations, Warranties and Agreements.
Notwithstanding any investigation made by any party to this Agreement, all
representations and warranties made by the Company, the Purchaser and the
Guarantor herein shall survive the execution of this Agreement, the delivery to
the Purchaser of the Shares being purchased and the payment therefor until the
date twenty four (24) months after the First Closing, except that the Company
Fundamental Reps and the representations and warranties of the Purchaser and the
Guarantor set forth in Section 4.02(c) through (g), (i), (j) (l) and (m) shall
survive until the expiration of the applicable statute of limitations. All
covenants and agreements made by the Company, the Purchaser and the Guarantor
herein shall survive the execution of this Agreement, the delivery to the
Purchaser of the Shares being purchased and the payment therefor.

Section 7.02. Indemnification. (a) Effective at and after the First Closing
Date, the Company hereby indemnifies the Purchaser, its Affiliates and their
respective successors and assignees and, effective at the First Closing Date,
without duplication, the Guarantor, each subsidiary and their respective
successors and assignees against and agrees to hold each of them harmless from
any and all damage, loss, liability and expense (including reasonable expenses
of investigation

 

23



--------------------------------------------------------------------------------

and reasonable attorneys’ fees and expenses in connection with any action, suit
or proceeding whether involving a third party claim or a claim solely between
the parties hereto and any incidental, indirect or consequential damages,
losses, liabilities or expenses, and any lost profits or diminution in value)
(“Damages”), incurred or suffered by the Purchaser, any Affiliate of the
Purchaser, the Guarantor, any subsidiary or any of their respective successors
and assignees arising out of any misrepresentation or breach of warranty (each
such misrepresentation and breach of warranty a “Warranty Breach”) or breach of
covenant or agreement in any material respect made or to be performed by the
Company pursuant to this Agreement.

(b) Effective at and after the First Closing Date, the Purchaser hereby
indemnifies the Company, its Affiliates and their respective successors and
assignees against and agrees to hold each of them harmless from any and all
Damages incurred or suffered by the Company, any of its Affiliates or any of
their respective successors and assignees arising out of any Warranty Breach or
breach of covenant or agreement made or to be performed by the Purchaser
pursuant to this Agreement.

Section 7.03 Procedures. In case any proceeding (including any governmental
investigation) shall be instituted involving any person in respect of which
indemnity may be sought pursuant to Section 7.02, such person (the “indemnified
party”) shall promptly notify the person against whom such indemnity may be
sought (the “indemnifying party”) in writing and the indemnifying party, upon
request of the indemnified party, shall retain counsel reasonably satisfactory
to the indemnified party to represent the indemnified party and any others the
indemnifying party may designate in such proceeding and shall pay the fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any indemnified party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such indemnified party unless (i) the indemnifying party and the indemnified
party shall have mutually agreed to the retention of such counsel or (ii) the
named parties to any such proceeding (including any impleaded parties) include
both the indemnifying party and the indemnified party and representation of both
parties by the same counsel would be inappropriate due to actual or potential
differing interests between them. It is understood that the indemnifying party
shall not, in respect of the legal expenses of any indemnified party in
connection with any proceeding or related proceedings in the same jurisdiction,
be liable for the fees and expenses of more than one separate firm (in addition
to any local counsel) for all indemnified parties, and that all such fees and
expenses shall be reimbursed as they are incurred. The indemnifying party shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
from and against any loss or liability by reason of such settlement or judgment.
No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement of any pending or threatened proceeding
in respect of which any indemnified party is or could have been a party and
indemnity could have been sought hereunder by such indemnified party, unless
such settlement includes an unconditional release of such indemnified party from
all liability on claims that are the subject matter of such proceeding.

 

24



--------------------------------------------------------------------------------

ARTICLE 8

MISCELLANEOUS

Section 8.01. Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, by telecopier, by
courier guaranteeing overnight delivery or by first-class mail, return receipt
requested, and shall be deemed given (i) when made, if made by hand delivery,
(ii) upon confirmation, if made by telecopier, (iii) one (1) business day after
being deposited with such courier, if made by overnight courier or (iv) on the
date indicated on the notice of receipt, if made by first-class mail, to the
parties as follows:

 

  (a) if to the Purchaser, to:

COFCO (Hong Kong) Limited

33 Floor Top Glory Tower

262 Gloucester Road

Causeway Bay

Hong Kong

Attention: Lisa Luo

With a copy (which shall not constitute notice) to:

Davis Polk & Wardwell

The Hong Kong Club Building

3A Chater Road

Hong Kong

Attention: Kirtee Kapoor

Davis Polk & Wardwell

26/F, Twin Towers West

B12, Jian Guo Men Wai Avenue

Chao Yang District

Beijing 100022 P.R. China

Attention:   Show-Mao Chen   Howard Zhang

 

  (b) if to the Company, to:

Smithfield Foods, Inc.

200 Commerce Street

Executive Office Building

Smithfield, VA 23430

Attention: Michael H. Cole

 

25



--------------------------------------------------------------------------------

With a copy (which shall not constitute notice) to:

Hogan & Hartson L.L.P.

555 Thirteenth Street N.W.

Washington, D.C. 20004

Attention:   J. Warren Gorrell, Jr.   Bruce W. Gilchrist

(c) If to the Guarantor, to

COFCO (Hong Kong) Limited

33 Floor Top Glory Tower

262 Gloucester Road

Causeway Bay

Hong Kong

Attention: Lisa Luo

With a copy (which shall not constitute notice) to:

Davis Polk & Wardwell

The Hong Kong Club Building

3A Chater Road

Hong Kong

Attention: Kirtee Kapoor

Davis Polk & Wardwell

26/F, Twin Towers West

B12, Jian Guo Men Wai Avenue

Chao Yang District

Beijing 100022 P.R. China

Attention:   Show-Mao Chen   Howard Zhang

or to such other address as such person may have furnished to the other persons
identified in this Section 8.01 in writing in accordance herewith.

Section 8.02. Severability. If any term provision, covenant or restriction of
this Agreement is held to be invalid, illegal, void or unenforceable, the
remainder of the terms, provisions, covenants and restrictions set forth herein
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated thereby, and the parties hereto shall use their best efforts to
find and employ an alternative means to achieve the same or substantially the
same result as that contemplated by such term, provision, covenant or
restriction, it being intended that all of the rights and privileges of the
parties shall be enforceable to the fullest extent permitted by law.

 

26



--------------------------------------------------------------------------------

Section 8.03. Modification; Amendment. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented unless pursuant to an instrument in writing signed by the party
against whom enforcement is sought.

Section 8.04. Entire Agreement. This Agreement is intended by the parties as a
final expression of their agreement and is intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto
with respect to the subject matter contained herein. Except as provided in this
Agreement, there are no restrictions, promises, warranties or undertakings,
other than those set forth or referred to herein, with respect to such matters.
This Agreement supersedes all prior agreements and undertakings among the
parties with respect to such matters. No party hereto shall have any rights,
duties or obligations other than those specifically set forth in this Agreement.

Section 8.05. Counterparts. This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

Section 8.06. Applicable Law and Submission to Arbitration.

(a) This Agreement will be governed by and construed in accordance with the laws
of the State of New York applicable to contracts made and to be performed within
the State of New York.

(b) The parties to this Agreement shall attempt to settle any dispute,
difference, controversy or claim of any kind arising out of or relating to this
Agreement (including, but not limited to the breach, termination, construction,
execution, operation, effect or invalidity of this Agreement) (a “Dispute”)
through friendly consultation between the parties. If the Dispute cannot be
resolved through consultation for any reason within fifteen (15) days, or such
other period as may be extended in writing by the parties, of the Dispute being
first notified to the other parties, the Dispute shall be settled definitively,
finally and exclusively by binding arbitration as provided in this Section.

(c) If the parties are unable to resolve a Dispute as provided in this Section
8.06, the matter shall, at the written notice of any party, be definitively,
finally and exclusively determined and settled pursuant to arbitration in
Singapore, in accordance with the International Arbitration Rules of the
International Chamber of Commerce (the “Rules”) by three (3) arbitrators, one
(1) to be appointed by Purchaser and Guarantor, one (1) to be appointed by the
Company, and a neutral arbitrator to be appointed by such two
(2) party-appointed arbitrators. The neutral arbitrator shall not be a People’s
Republic of China or United States citizen, shall be an attorney and shall act
as chairperson. Any such arbitration may be initiated

 

27



--------------------------------------------------------------------------------

by a party by written notice (“Arbitration Notice”) to the other parties
specifying the subject of the requested arbitration and appointing such party’s
arbitrator for such arbitration. Should (i) a party receiving an Arbitration
Notice fail to appoint an arbitrator as herein above contemplated by written
notice to the party giving the Arbitration Notice within fifteen (15) days after
the receipt of the Arbitration Notice, or (ii) the two (2) arbitrators appointed
by or on behalf of the parties as contemplated in this Section hereof fail to
appoint a neutral arbitrator as herein above contemplated within fifteen
(15) days after the date of the appointment of the last arbitrator appointed by
or on behalf of the parties, then the Singapore International Arbitration
Centre, upon application of Purchaser/Guarantor or the Company involved in the
Dispute, shall appoint an arbitrator to fill any such position with the same
force and effect as though such arbitrator had been appointed as herein above
contemplated.

(d) The language to be used in the arbitration proceedings shall be English,
such that all proceedings, written submissions, and rulings shall be in English.
Further, if documents exchanged by the parties pursuant to a discovery request
are written in a language other than English, the party producing the documents
must also provide, at the time of production, a certified English translation of
the documents. Costs of translation shall be borne by the producing party.

(e) Once the arbitration panel is constituted and except as may otherwise be
agreed in writing by the parties involved in such Dispute or as ordered by the
arbitrators upon substantial justification shown, the hearing for the Dispute
will be held within ninety (90) days after submission of the Dispute to
arbitration. The arbitrators shall render their final award within sixty
(60) days, subject to extension by the arbitrators upon substantial
justification shown of extraordinary circumstances, following conclusion of the
hearing and any required post-hearing briefing or other proceedings ordered by
the arbitrators.

(f) A determination, award or other action shall be considered the valid action
of the arbitrators if supported by the affirmative vote of at least two (2) of
the three (3) arbitrators. The arbitration award shall be final and conclusive
and shall receive recognition, and judgment upon such award may be entered and
enforced in any court of competent jurisdiction. In the event of any conflict
between the Rules and the provisions of this Section, the provisions of this
Section shall govern and control. Any damage awards by the arbitrators shall be
promptly paid free of any deduction or offset; and any costs or fees incident to
enforcing the award shall to the maximum extent permitted by applicable law be
charged against the party resisting such enforcement. Subject to the provisions
of this Agreement, the arbitrators shall have the power to award any type of
relief that is just and appropriate in the arbitrators’ discretion, including
damages, injunctive orders, orders for specific performance and declarations of
rights.

(g) The arbitration fees and costs of arbitration shall be borne by the losing
party or as directed by the arbitration panel.

 

28



--------------------------------------------------------------------------------

(h) In the course of arbitration, both parties shall continue to perform their
obligations under this Agreement except the parts under arbitration.

(i) Nothing in this Agreement shall limit the rights of the parties to engage in
reasonable discovery, including in the form of written discovery and
depositions, whether fact or expert, in order to obtain information necessary to
prosecute or defend the claims brought. Any disputes regarding discovery shall
be determined by the arbitration panel, which determination shall be final and
binding.

(j) Nothing herein contained shall be construed as preventing any party from
instituting legal action in any court in any jurisdiction against any other
party for any interim, provisional or injunctive relief to the full extent
permitted under applicable law, pending final resolution of any Dispute under
this Section. Any such interim, provisional or injunctive relief and the right
thereto shall fully and finally expire no later than upon judicial confirmation
of the final arbitration award, unless such relief is continued by the final
arbitration award. The institution and maintenance of any judicial action or
proceeding for such provisional relief shall not constitute a waiver of the
right or obligation of any party to submit any Dispute to arbitration, including
any Dispute arising from the exercise of any such interim, provisional or
injunctive relief.

(k) The provisions of this Section shall survive any termination, cancellation
or expiration of this Agreement. If any provisions of this Section shall be held
invalid or unenforceable against any party, in whole or in part, by a court of
competent jurisdiction, such provision shall be ineffective only to the extent
of such invalidity or unenforceability and shall not invalidate the remaining
provisions of this Section of this Agreement.

(l) The arbitrators shall provide a comprehensive written opinion, with detained
findings of fact and conclusions of law. The arbitrators’ decision shall be
final and binding as to questions of fact and law and any decision of the
arbitrators may be entered in, and enforced by, any court having jurisdiction.

(m) Each party hereby consents to process being served by any party to this
Agreement in any suit, action or proceeding by delivery of a copy thereof in
accordance with the provisions of Section 8.01.

Section 8.07. Termination. This Agreement may be terminated at any time prior to
each Closing:

(a) by either the Purchaser or the Company if such Closing shall not have
occurred by the 90th calendar day following the date of this Agreement;

(b) by either the Purchaser or the Company if the conditions precedent to First
Closing are not satisfied within 16 calendar days following the date of this
Agreement;

 

29



--------------------------------------------------------------------------------

(c) by either the Purchaser or the Company in the event that any Governmental
Entity shall have issued an order, decree or ruling or taken any other action
restraining, enjoining or otherwise prohibiting the transactions contemplated by
this Agreement and such order, decree, ruling or other action shall have become
final and nonappealable;

(d) by the mutual written consent of the Purchaser and the Company; or

(e) by either the Purchaser or the Company, upon notice to the other party if
such party in good faith reasonably determines that one or more conditions set
forth in Article 3 has become impossible to be satisfied on or prior to the
90-day period as described in Section 8.07(a) above.

In the event of termination of this Agreement as provided in this Section 8.07,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto provided that nothing herein shall relieve
either party from liability for any breach of this Agreement prior to
termination.

Section 8.08. Headings. The headings of the sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed a part of
this Agreement.

Section 8.09. Facsimile. The parties agree that execution of this Agreement by
facsimile transmission or pdf email shall be legally valid and binding.

Section 8.10 Non-Occurrence of Second Closing. Notwithstanding anything to the
contrary herein, if the Second Closing does not occur due to the Purchaser
asserting the occurrence of a Material Adverse Effect, then at the Company’s
request, the Guarantor shall cause Mr. Ning or other Purchaser Nominee to resign
from the Board of Directors. If Mr. Ning or other Purchaser Nominee resigns
pursuant to the preceding sentence, then the Purchaser’s and its Purchaser
Affiliates’ obligations under Sections 5.02(c)-(g) shall immediately and
automatically become null and void.

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

STARBASE INTERNATIONAL LIMITED By:  

/s/ Yu Xubo

Name:   Yu Xubo Title:   Director   Number of Shares: 7,000,000

As Guarantor of the Purchaser’s obligations under this Agreement:

 

COFCO (HONG KONG) LIMITED By:  

/s/ Yu Xubo

Name:   Yu Xubo Title:   Director

Agreed to and Accepted by:

 

SMITHFIELD FOODS, INC. By:  

/s/ Richard J.M. Poulson

Name:   Richard J.M. Poulson Title:   Executive Vice President

 

31